COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                          EL PASO

JESSE CASTANUELA,                                  )
                                                   )              No. 08-13-00040-CR
               Appellant,                          )
                                                   )    Appeal from Criminal District Court #4
vs.                                                )
                                                   )          Court of Tarrant County, Texas
THE STATE OF TEXAS,                                )
                                                   )              (TC# 1255123D)
               State.                              )
                                                   )


                                            ORDER

        The Appellant’s brief in the above styled and numbered cause was due June 21, 2013, the
Court having granted a third and final extension of time to file the brief until such date. The trial
court appointed Mr. Terry Barlow to represent the Appellant on July 15, 2013. However, as of
this date no brief or motion for extension of time has been filed.

        It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant desires to prosecute his appeal, whether the appellant has been deprived of effective
assistance of counsel, and to make appropriate findings and recommendations. The trial judge
shall take such measures as may be necessary to assure effective assistance of counsel, which
may include appointment of new counsel. The record of such hearing, including any orders and
findings of the trial judge, shall be certified and forwarded to this office on or before September
13, 2013.

       IT IS SO ORDERED this 14th day of August, 2013.



                                              PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.